          Case 1:20-cv-01923-LJL Document 13 Filed 07/14/20 Page 1 of 1




                                                                                          ANDREW CUDDY
                                                                                        MANAGING ATTORNEY


July 14, 2020                                                                             BENJAMIN KOPP
                                                                                        ASSOCIATE ATTORNEY
Hon. Lewis J. Liman                                                                  BKOPP@CUDDYLAWIFIRM.COM

United States District Court                                                          DIRECTDIAL 315-207-5584

Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007
LimanNYSDChambers@nysd.uscourts.gov

Re:             M.H. et al. v. New York City Dept. of Educ., 20-cv-1923-LJL

Dear Judge Liman:

       The parties request to adjourn the currently-scheduled July 27, 2020 Initial Pretrial
Conference, by forty-five (45) days to September 10, 2020, which if granted, would cause a
proposed joint Case Management Plan and Scheduling Order to be due September 3, 2020.

         Upon review of the Answer and communications with Defendant, Plaintiff is preparing to
amend the Complaint as a matter of course, pursuant to Rule 15(a)(1)(B), by July 27, 2020.
Currently, in addition to the first cause of action for relief under the fee-shifting provision of the
IDEA (20 U.S.C. § 1415), Plaintiff is also seeking relief under three other causes of action for
relief relating to implementation of an impartial hearing officer’s findings of fact and decision, as
well as additional services to compensate for the delays in implementation. While the parties
continue to discuss a potential settlement, it is anticipated that amended pleadings will add greater
clarity of the issues to such discussions and, if necessary, to the Court.

        There has been one prior request for adjournment and extension of time, which was granted
to allow Defendant ninety (90) days (i.e., from April 7, 2020 to July 6, 2020) to respond to the
Complaint. Part of that request and subsequent, associated order was the adjournment of the then-
scheduled May 26, 2020 Initial Conference to July 27, 2020.

Respectfully,                 Application GRANTED. The Initial Pretrial Conference previously set for
                              July 27, 2020 is ADJOURNED to September 10, 2020 at 3:00 p.m. The
s/ Benjamin M. Kopp           parties are directed to call (888) 251-2909 and use access code 2123101.
Benjamin M. Kopp, Esq.
                              No further extensions.

                                                             7/14/2020




                5693 SOUTH STREET ROAD, NEW YORK 13021 • FAX: 1-888-282-7785
